                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION
                                                                                               FILED
                                                                                        Scott L. Poff, Clerk
                                                                                     United States District Court

    COFFEE COUNTY BOARD OF                                                      By MGarcia at 3:49 pm, Apr 03, 2020

    COMMISSIONERS,

                Plaintiff,                                  CIVIL ACTION NO.: 5:19-cv-80

         v.

    LOVIE MCVEIGH,

                Defendant.


                                            ORDER

        The parties conducted a Rule 26(f) conference on February 27, 2020 at the direction of

the Court. Doc. 17. In their Rule 26(f) report, filed March 3, 2020, the parties expressed a

mutual intent that their Rule 26 obligations be stayed pending a ruling on Plaintiff’s motion to

remand to state court. Id. at 3. After careful consideration and for good cause shown, the

Court STAYS the parties’ Rule 26 discovery obligations and deadlines, pending resolution of

Plaintiff’s motion to remand to state court. Id. After a ruling on this motion, this stay shall

automatically be lifted, should this Court retain jurisdiction over the case. The Court

DIRECTS the parties to conduct a Rule 26(f) conference within 14 days of said order, should

this case remain before this Court following that ruling. This conference must be held either in

person, telephonically, or by video teleconference. This parties shall file their required Rule

26(f) report within 7 days of the date of this conference. 1 Upon receipt of the Rule 26(f) report,


1
        The Report shall conform to the language and format of Judge Wood and Cheesbro’s Rule 26(f)
Report located on the Court’s website www.gasd.uscourts.gov under “Forms.” The parties shall use that
Form, as well as the Rule 26 Instruction Order, doc. 4, to guide their discussion at the Rule 26(f)
the Court will issue an appropriate Scheduling Order.

       SO ORDERED, this 3rd day of April, 2020.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




conference.


                                               2
